Civil action, tried upon the following issues:
"1. Is the plaintiff the owner and entitled to the possession of the automobile described in the complaint? Answer: `Yes.'
"2. If so, what was the value of the automobile at the time it was taken by the defendant, as alleged in the complaint? Answer: `$777.40.'
"3. Is the defendant the purchaser of said automobile in controversy for value without notice of any equity in favor of the plaintiff? Answer: `No.'"
Judgment on the verdict, from which the defendant appeals, assigning errors.
A careful perusal of the record leaves us with the impression that the case is free from reversible error. At least, none has been made to appear.
The verdict and judgment will be upheld.
No error.